FILED
                            NOT FOR PUBLICATION                              JUN 15 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GRANVAL G. HUNTER,                               No. 08-16791

               Petitioner - Appellant,           D.C. No. 2:07-cv-02792-MCE

  v.                                             MEMORANDUM *

MATTHEW KRAMER, Warden; et al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                  Morrison C. England, Jr., District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       California state prisoner Granval G. Hunter appeals from the district court’s

judgment dismissing his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Hunter contends that his time-barred habeas petition should be addressed on

the merits because he is actually innocent of the conduct used to enhance his

sentence. Because Hunter has failed to present any evidence of his innocence, the

district court did not err by dismissing his petition. See Schlup v. Delo, 513 U.S.

298, 316-17 (1995).

      AFFIRMED.




                                          2                                     08-16791